DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,821,296. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a method of treating peripheral neuropathic pain using an automated photobiomodulation delivery system comprising a light emitting device with a controller, a robotic member attached to the light emitting device and positioning the light emitting device to deliver light to the patient's anatomy to be treated by moving the robotic member using the controller based on the indication of the patient's anatomy to be treated.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourke, Jr. et al. (US Patent Publication 20100016783 A1). Bourke, Jr. et al. discloses a method of treating peripheral neuropathic pain of a patient using an automated photobiomodulation delivery system (e.g., paragraphs 192) comprising: a light emitting device (see figure 3, for example); a robotic member attached to the light emitting device (e.g. paragraphs 360-362); a visual display configured to acquire and display a depiction of the patient's anatomy (e.g., paragraph 373; also see Figure 5), wherein the visual display is further configured to receive an indication of the patient's anatomy to be treated and generate data representative of said anatomy to be treated (e.g., see 1209 in Figure 5); and a controller configured to receive the data representative of the anatomy to be treated and, based on the data, control a positioning of the light emitting device using the robotic member (e.g., paragraph 360-362); receiving the indication of the patient's anatomy to be treated via the visual display (e.g., paragraphs 373-377); and positioning the light emitting device to deliver light to the patient's anatomy to be treated by moving the robotic member using the controller based on the indication of the patient's anatomy to be treated (e.g., paragraph 360-362).
As to claim 2, Bourke, Jr. et al. discloses the controller is configured to translate data representative of the anatomy to be treated into a plurality of positions of the robotic member (e.g., paragraph 360-362).
As to claim 3, Bourke, Jr. et al. discloses a data structure having a plurality of translation data, wherein the controller is configured to translate data representative of the anatomy to be treated into the plurality of positions of the robotic member using the plurality of translation data (e.g., paragraph 360-362).
As to claim 4, Bourke, Jr. et al. discloses the controller is configured to translate data representative of the anatomy to be treated into a plurality of positions of the robotic member and wherein the plurality of positions of the robotic member would result in the irradiation of nerves or tissues associated with locations of the anatomy to be treated (e.g., paragraphs 359-360).
As to claim 5, Bourke, Jr. et al. discloses locations of said nerves or tissues could be different from the locations of the anatomy to be treated (e.g., paragraph 537; also figure 3).
As to claims 6-8, Bourke, Jr. et al. discloses calibrating the robotic member wherein calibrating the robotic member comprises moving the visual display over the patient's entire body and causing the controller to associate discernable anatomical landmarks with three dimensional location information (e.g., paragraphs 360 and 593) wherein the anatomical landmarks comprise at least one of the patient's shoulders, hands, legs, feet, armpits, or head (e.g., paragraphs 537).
As to claim 11, Bourke, Jr. et al. discloses the anatomical landmarks are associated with pixels (e.g., paragraph 238).
As to claim 13, since Bourke, Jr. et al. discloses a robotic member controlled by a controller, the controller would necessarily move the robotic member in accordance with a predefined set of time periods.
As to claims 14-15 and 17-20, since Bourke, Jr. et al. discloses a controller for controlling and enabling the illumination of the treatment location, the controller is necessarily configured to determine a sequence and time range of illuminating a series of anatomical locations based on the anatomy of the patient (e.g., paragraphs 40, 48, 50-52, 57 and 183). 
As to claim 16, Bourke, Jr. et al. discloses the controller is further configured to group areas of the patient's anatomy to be treated based on their proximity to each other (e.g., see figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke, Jr. et al. (US Patent Publication 20100016783 A1). Bourke, Jr. et al. discloses a photobiomodulation delivery system with a robotic member, controller and visual display. Bourke, Jr. et al. discloses the invention substantially as claimed but does not explicitly disclose the employment of an accelerometer sensor, a magnetometer sensor, or a gyroscope sensor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the photobiomodulation delivery system of Bourke, Jr. et al. to include a sensor, specifically an accelerometer sensor, the magnetometer sensor or the gyroscope sensor, in order to provide the predictable results of collecting data to determine appropriate treatment location and patient orientation/movement. Furthermore, such modification to include a sensor and collect associated data would meet specific patient therapeutic needs and requirements by modifying the treatment device to efficiently treat a patient.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939.  The examiner can normally be reached on M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/             Primary Examiner, Art Unit 3792